Law Office of BRIANP. SIMON Attorneys at Law August 12, 2014 Mr. Jay Ingram Legal Branch Chief Securities and Exchange Commission treet, N. E. Washington, DC20549 Re: ABCO Energy, Inc. Amendment No. 1 to Form 10 Registration Statement (“Form 10 Amendment”) SEC File No:000-55235 Dear Mr. Ingram: In response to your letter dated July 8, 2014 addressed to Charles O’Dowd, CEO of Registrant, enclosed please find a copy of the Form 10 Amendment.We believe that with the additional six (6) month financial statements contained in the Form 10 Amendment, it is now in compliance with Rule 8-08 of Regulation S-X. Please address any questions or comments you have regarding the enclosed Form 10 Amendment to the undersigned at the address below and via email at bps@bsimonlaw.com. Thank you very much. Very truly yours, LAW OFFICE OF BRIAN P. SIMON By: /s/ Brian P. Simon Brian P. Simon BPS:dm Enclosure cc: Mr. Charles O’Dowd Ms. Jessica Dickerson, SEC 10562 Eastborne Avenue • Los Angeles • California 90024 Telephone (310) 855-3382 • Facsimile (310) 492-5408
